Citation Nr: 0508430	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-34 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for a disability of the 
shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that denied service connection for 
degenerative arthritis, cervical spine, shoulders and/or 
lumbar spine.  The veteran perfected a timely appeal of this 
determination to the Board.

In December 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veteran's Law Judge.  At the hearing, the 
Veteran's Law Judge held the record open for 60 days in order 
to allow the veteran time to submit additional evidence.  
Within the time allotted, the veteran submitted additional 
evidence, accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in adjudicating this 
appeal.  

In addition, the veteran appears to have raised the issue of 
entitlement to service connection for a disability of the 
lumbar spine, cervical spine, and shoulder, all claimed as 
secondary to a service-connected disability.  As these 
matters have not been developed and adjudicated in the first 
instance, they are referred to the RO for appropriate action.

The issues of service connection for a disability of lumbar 
spine, cervical spine, and shoulders will addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of service connection for a 
disability of the lumbar spine, cervical spine and shoulders 
must be remanded for further action.

A review of the record discloses that the service medical 
records show that the veteran was hospitalized for nearly a 
year, from June or July 1966 to May 1967, with an infection 
in his lower left lung secondary to congenital cystic disease 
in the lung.  After extensive treatment, the veteran 
underwent a left lower lobe lobectomy.  The narrative summary 
of his treatment for this condition notes that the veteran 
was well until he was struck in the back with a rifle butt in 
mid-April 1966.  After that time he experienced intermittent 
pain in his left posterior thorax with increasing chest pains 
until his admission.  During the physical examination upon 
entrance into the hospital, it was noted that the veteran's 
left hemithorax was slightly larger than his right due to 
mild scoliosis.  During treatment for his lung condition, the 
veteran developed pain in his knees with a transient 
rheumatoid factor.  This was thought to be a delayed reaction 
to penicillin.  Subsequent tests for rheumatoid factor were 
negative.  Upon discharge, the veteran was diagnosed with 
cystic disease of the lung, congenital, left lower lobe, and 
arthritis, chronic, multiple.  No indication of low back 
problems related to this condition or to the rifle incident 
in April 1966 were noted.

Subsequent to his hospitalization, the veteran was thoroughly 
examined in August 1967.  No back condition was noted and the 
physician performing the examination noted that no arthritis 
was present.  In September 1967 the veteran reported low back 
pain.  He stated that he had been hit in the back with the 
butt of a rifle.  He again reported low back pain in October 
1967.  The physician noted that this was a three weeks 
duration and requested an X-ray of his spine.  X-rays of his 
lumbar spine taken in October 1967 revealed slight curvature 
convexity to the right area and developmental narrowing at L5 
- S1.

In February 1968 the veteran was examined in connection with 
his separation from service.  Lung and knee conditions were 
noted, but no back condition was indicated.  In addition, the 
veteran's February 1968 Report of Medical History noted no 
back condition and specifically marked "no" when asked 
about recurrent back pain.  In addition, an X-ray of the 
veteran's lumbosacral spine taken in August 1968 revealed no 
intrinsic bone pathology and the alignment of the vertebrae, 
the width of the discs and the sacroiliac articulations were 
normal.  

In March 1980, the veteran reported that he hurt his back at 
work.  He reported hitting his mid-back against a cash 
register when straightening up.  He was assessed with back 
pain.  In July 1980 the veteran was again seen for his back.  
He complained that he injured his back in March 1980 at work.  
He was diagnosed with thoracolumbar scoliosis and lumbar 
contusion and sprain.  In June 1983, the veteran was again 
seen for his back.  He was diagnosed with chronic lumbosacral 
strain.  

In March 1988 the veteran was given a medical certificate 
indicating that he had old low back trauma dating from 1982 
plus scoliosis secondary to pain related to back injury.  In 
October 1988 he was again diagnosed with back pain.  

In March 1991, the veteran was afforded a VA examination in 
connection with his claims.  The examiner found moderate 
degenerative disc disease at the L2-L3 and L3-L4 levels.  
Mild dextroconvex scoliosis of the mid lumbar spine and mild 
osteoarthritic changes of the sacroiliac joints bilateral was 
also found.

In July 1992, the veteran was seen by a private physician for 
his back.  In this report, the physician notes that, in June 
1992, the veteran was hit in the low back at work by a piece 
of tree.  The veteran had severe low back pain with some 
radiation and numbness down the posterolateral aspect of his 
left leg into his toes.   X-rays of the veteran's spine taken 
in July 1992 revealed degenerative disc disease of the 
lumbosacral spine involving L2-3 and L5-S1.  At a follow up 
visit, the veteran's physician indicated that the veteran had 
lumbar strain.  Similar finding were reported in February 
1995 along with a note indicating scoliosis of the lumbar 
spine with convexity to the right.  

In February 1999, the veteran was again afforded a VA 
examination in connection with his claim.  During the 
examination, the veteran reported being hit in the back with 
a rifle shortly after basic training in 1966.  He reported 
that he subsequently had a good deal of lumbosacral strain.  
The veteran also noted that in 1992 a tree fell across his 
shoulders.  After examining the veteran, the examiner stated 
that the veteran's onset of symptoms did occur when he was in 
the service with the low back and knees.  The examiner noted 
the results of earlier 1991 X-rays and noted that the veteran 
had a history of arthritis of the lumbosacral spine and 
radicular pain down the legs.  In an addendum to this 
examination dated in March 1999, the examiner diagnosed the 
veteran with degenerative disc disease.

When the veteran was examined in August 1999, the VA examiner 
expressed the opinion that he did not believe that the 
degenerative changes that are found on the radiographs of his 
lumbosacral spine are related to his knees, and further 
stated that "[e]ven if the c-file is made available, I do 
not think that this opinion will change that any condition he 
now exhibits in his knees has anything to do with his back 
other than it being a part of generalized arthritis involving 
multiple sites."

The veteran and his representative noted in argument before 
the Board, that the veteran has not been afforded a pertinent 
VA examination in connection with these claims.  In this 
regard, the veteran's last VA examinations took place in 
February and August of 1999.  While these examinations also 
looked at the veteran's neck and shoulders, they focused more 
specifically on the veteran's low back and knees, with the 
most recent examiner in August 1999 noting that the claims 
file was not made available.

Since the underlying etiological basis for a disability of 
the lumbar spine, cervical spine, and shoulders in the record 
on appeal has been called into question, the RO should 
schedule the veteran for a comprehensive VA examination, to 
include a medical opinion.  The VA examiner should review of 
all the lay and medical evidence of record and should render 
an opinion as to the initial onset of any disability of 
lumbar spine, cervical spine, and shoulders, and as to 
whether any such disability can be related to service or to a 
service-connected condition.  38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126, and codified as amended at 5102, 5103, 
5106 and 5107 (West 2002)); see also Fenderson v. West, 12 
Vet. App. at 127; Goss v. Brown, 9 Vet. App. 109, 114 (1996).

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present lumbar 
spine, cervical spine, and/or shoulder 
disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished and all clinical findings 
should be reported in detail.

In addition, based on the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
the following opinions:

a.  With respect to each currently 
present lumbar spine disorder, as to 
whether it is at least as likely as not 
(50 percent probability or greater) that: 
(i) the disorder originated in service; 
(ii) the disorder is etiologically 
related to any incident of service; or 
(iii) the disorder was caused or 
aggravated by the service-connected 
degenerative arthritis of right and left 
knees.  In addition, all findings and 
opinions should be reconciled with the 
evidence already of record, to include 
the findings contained in the reports of 
VA examinations dated in February and 
August of 1999.

b.  With respect to each currently 
present cervical spine disorder, as to 
whether it is at least as likely as not 
(50 percent probability or greater) that: 
(i) the disorder originated in service; 
(ii) the disorder is etiologically 
related to any incident of service; or 
(iii) the disorder was caused or 
aggravated by the service-connected 
degenerative arthritis of right and left 
knees.

c.  With respect to each currently 
present shoulder disorder, as to whether 
it is at least as likely as not (50 
percent probability or greater) that: (i) 
the disorder originated in service; (ii) 
the disorder is etiologically related to 
any incident of service; or (iii) the 
disorder was caused or aggravated by the 
service-connected degenerative arthritis 
of right and left knees.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

2.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims of entitlement to 
service connection for a disability of 
the lumbar spine, cervical spine, and 
shoulders in light of all relevant 
evidence and governing legal authority 
and precedent.  If the decision remains 
adverse to the veteran, the veteran and 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 Department of Veterans Affairs


